         Case 1:19-cr-00825-PAC Document 46 Filed 03/04/21 Page 1 of 3




                                                        March 3, 2021
BY EMAIL & ECF

The Honorable Paul A. Crotty
United States District Judge
                                                                3/4/2021
Southern District of New York                                   The release conditions are
500 Pearl Street, Courtroom 14C                                 modified as requested to
New York, NY 10007                                              permit Mr. Herman to work in
                                                                Milford, Connecticut. SO
RE: United States v. Gregory Herman                             ORDERED.
    19 Cr. 825 (PAC)

Dear Judge Crotty:

       I write seeking a modification of Gregory Herman’s pre-trial release conditions
to permit him to travel to work in Milford, Connecticut for CSS On Demand
Electrical. See Employment Letter (Exhibit A). The attorney for the government,
United States Pre-Trial Services, and United States Probation do not object to this
request.

       Specifically, Mr. Herman requests the Court’s authorization to leave New York
City at 5:00 AM and return home by 7:30 PM daily (Monday through Friday) to work
as an electrical helper at a private electrical firm in Milford, CT. As set forth in Exhibit
A, Mr. Herman has been offered a job and can start as soon as the Court permits.

                                                        Respectfully Submitted,


                                                        Andrew J. Dalack, Esq.
                                                        Assistant Federal Defender
                                                        (212) 417-8768
Cc:    Alexander Li, Esq.
       Assistant U.S. Attorney

       Erin Cunningham/Noah Joseph
       Pre-Trial Services/United States Probation
Case 1:19-cr-00825-PAC Document 46 Filed 03/04/21 Page 2 of 3




         EXHIBIT A
Case 1:19-cr-00825-PAC Document 46 Filed 03/04/21 Page 3 of 3
